DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9 December 2021.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the holding step on Fig. 5-8 of the elected Species V must be shown or the feature canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The amended abstract was received on 9 December 2021.  This amended abstract is not acceptable.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. Wherein the present amendments the Abstract is with other amendments of the specification. Appropriate correction is required.
Allowable Subject Matter
Claims 1, 2, 6, 7 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim includes the allowable subject matter of claim 5 that was indicated in the last Office action of 5 November 2021, in page 14, par. 34 and 35. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, an overdenture holder device including a fixing protrusion protruding in a radial direction formed on one surface of an inner surface of the holder cover portion and an outer surface of the body portion which come into surface contact, and a fixing groove portion in which the fixing protrusion is inserted and coupled therewith to fix the holder cover portion formed in the other surface in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Regarding drawing objection, the applicant has indicated that Fig. 7 shows the claimed holding step in the present remarks. 
[AltContent: textbox (Fastening hole)][AltContent: textbox (Holding step)][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    425
    340
    media_image1.png
    Greyscale

However, the present application describes in the specification that the holding step 413a “may protrude from one side of an inner circumference of the fastening hole 413 in a radially inward direction” as shown in Fig. 3a above (see page 9, lines 8-10 of the present specification).
[AltContent: textbox (Fastening hole)][AltContent: oval]
    PNG
    media_image2.png
    349
    401
    media_image2.png
    Greyscale

On the other hand, Fig. 7 shown above depicts the fastening hole 1413 without a similar representation of a holding step protruding from the inner circumference of the fastening hole as it is described in the present specification. 
Furthermore, the specification does not provide a definition or description of the claimed “holding step” for the embodiment shown in Fig. 7, which is part of the elected Species V that includes Fig. 5-8.
Therefore, due to the applicant has not effectively indicated where in the elected embodiment of Fig. 5-8 is shown the claimed element “holding step” with the corresponding support in the specification, based on the definition of the “holding step” originally provided by the applicant for other embodiments. The Office understands that the objection to the drawings is proper and will be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772